DETAILED ACTION
Claim Interpretation
	The amendments to the claims filed on 4/12/2021 have altered the interpretation of claims 81 and 82 as the applicant has incorporated structural limitations into these claims.  Accordingly, the constraining mechanism and separating feature of claims 81 and 82, respectively, are no longer interpreted under 112f.
	The amendments to the claims filed on 4/12/2021 have altered the interpretation of the actuation mechanism of claim 90 as the applicant has incorporated structural limitations into this claim.  Accordingly, the actuation mechanism of claim 90 is no longer interpreted under 112f.
Allowable Subject Matter
Claims 76-86, 88-91 and 93-97 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant has incorporated previously indicated allowable subject matter into the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783